DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-12 is the inclusion of the limitation an electronic device that includes a first recessed portion which is opened on a first surface and includes a wall surface configured by a {111} plane, the wall surface is inclined by an angle greater than 0◦ and less than 90◦ with respect to the first surface in a single crystal silicon, and a second recessed portion opened in a second surface, and a level difference surface having a different inclination to that of the {111} plan is provided in the middle of the wall surface of the first recessed portion in a depth direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of the limitation of an electronic device that includes a plurality of the level difference surfaces which extend in one direction parallel to each other is provide in the first recessed portion.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 19 is the inclusion of the limitation of an electronic device that includes he through-hole includes a wall surface configured by the (111) plane, the wall surface being perpendicular to the first surface in the single crystal silicon.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LISA SOLOMON/Primary Examiner, Art Unit 2853